DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/08/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejections of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a printing apparatus comprising: a display controller that causes a display unit to execute displaying; and a printing unit that executes printing based on a print job, wherein when a plurality of copies are to be printed based on a single print job, the display controller causes the display unit to display, to a user, a first screen including an image to be printed and a first information before completion of the printing of a first copy and causes the display unit to display, to the user, a second screen that does not include the image to be printed and includes a second information after the 
Yamada’586 shows displaying update of printing of plurality of copies of a job. Yamada’586 do not include all the detailed combined limitations included in the claim including a display unit to display, to a user, a first screen including an image to be printed and a first information before completion of the printing of a first copy and causes the display unit to display, to the user, a second screen that does not include the image to be printed and includes a second information after the completion of the printing of the first copy and before completion of the printing of all of the copies, each of the first information and the second information indicates at least a part of information regarding the single print job and a state of the printing apparatus, and the second information is different from the first information, and the display controller causes the display unit to display 
Wakabayashi’344 shows displaying a preview screen before printing. Wakabayashi’344 do not include all the detailed combined limitations included in the claim including a display unit to display, to a user, a first screen including an image to be printed and a first information before completion of the printing of a first copy and causes the display unit to display, to the user, a second screen that does not include the image to be printed and includes a second information after the completion of the printing of the first copy and before completion of the printing of all of the copies, each of the first information and the second information indicates at least a part of information regarding the single print job and a state of the printing apparatus, and the second information is different from the first information, and the display controller causes the display unit to display each of the first screen and the second screen in a process flow of printing the single print job, therefore this claim is allowable.
Yamaguchi (US 2016/0034229 A1) shows in figure 9F a screen preview during printing showing printing after first page and before finishing. Yamaguchi do not include all the detailed combined limitations included in the claim including a display unit to display, to a user, a first 


Claims 2-6, 9-10 depend on allowed claim therefore are also allowed.
Claims 7 is allowed.

The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a printing apparatus comprising: a display controller that causes a display unit to execute displaying; and a printing unit that executes printing 
Yamada’586 shows displaying update of printing of plurality of copies of a job. Yamada’586 do not include all the detailed combined limitations included in the claim including display, to a user, a first screen including an image to be printed and a first information before completion of the printing of a first copy and causes the display unit to display, to a user, a second screen that includes a second information and an image to be printed and 
Wakabayashi’344 shows displaying a preview screen before printing. Wakabayashi’344 do not include all the detailed combined limitations included in the claim including display, to a user, a first screen including an image to be printed and a first information before completion of the printing of a first copy and causes the display unit to display, to a user, a second screen that includes a second information and an image to be printed and smallerPage 3 of 10Appl. No. 17/033,994Amendment dated June 8, 2021Reply to Office Action of March 18, 2021 than the image to be printed and included in the first screen after the completion of the printing of the first copy and before completion of the printing of all of the copies, each of the first information and the second information indicates at least a part of information regarding the single print job and a state of the printing apparatus, and the second information is different from the first information, and the display controller causes the 
Yamaguchi (US 2016/0034229 A1) shows in figure 9F a screen preview during printing showing printing after first page and before finishing. Yamaguchi do not include all the detailed combined limitations included in the claim including display, to a user, a first screen including an image to be printed and a first information before completion of the printing of a first copy and causes the display unit to display, to a user, a second screen that includes a second information and an image to be printed and smallerPage 3 of 10Appl. No. 17/033,994Amendment dated June 8, 2021Reply to Office Action of March 18, 2021 than the image to be printed and included in the first screen after the completion of the printing of the first copy and before completion of the printing of all of the copies, each of the first information and the second information indicates at least a part of information regarding the single print job and a state of the printing apparatus, and the second information is different from the first information, and the display controller causes the display unit to display each of the first screen and the second screen in a process flow of printing the single print job, therefore this claim is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675